         case 1:11-cv-00691-LAK-RWL
         Case 1:11-cv-00691-LAK-JCF Document
                                    Document 2099
                                             2100 Filed
                                                  Filed 10/08/18
                                                        10/09/18 Page
                                                                 Page 1
                                                                      1 of
                                                                        of 1
                                                                           1
GIBSON DUNN                                                                                                                   Gibson. Dunn & Crutclier LLP

                                                                                                                              200 Park Avenue
                                                                                                                              New York, NY 101660193
                                                                                                                              Tel 212 351 4000
 USDCSDNY                                                                                                                     www g1bsondunn com



 I
 DOCUl\iENT
 ELECTRONICALLY
 DOC#:
 \ DATE:FlLED:'
                                                          MEMO ENDORSED
                                                                                                       '
                                                                                                                              Anne Champion
                                                                                                                              Direct: +1 212.351.5361
                                                                                                                              Fax: +1 212.351 5281
                                                                                                                              AChampion@g:bsondunn.com

                                                                                                                              Client 19624-00020

     October 8, 2018


     VIAECF

     Hon. Lewis A. Kaplan
     United StatyS District Judge
     Daniel Patfick Moynihan United States Courthouse
     500 Pearl Street
     New York, NY 10007-1312

      Re:     Chevron Corp. v. Danziger, et al., Case No. 1 l-cv-0691(LAK)

     Dear Judge Kaplan:

      I write as counsel for Plaintiff Chevron Corporation ("Chevron") to request that Exhibits 77,
      78 and 80 to the Declaration of Anne Champion in Support of Chevron's Motion to Hold
      Steven Danziger in Contempt of Court [Docket Nos. 2091-77, 2091-78 and 2091-80] be
      replaced with the enclosed redacted versions. The as-filed versions of these exhibits were
      inadvertently not properly redacted. Accordingly, we requested that the clerk lock them, and
      respectfully submit the enclosed as replacements for Docket Nos. 2091-77, 2091-78, and
      2091-80, respectively. As always, we appreciate the Court's consideration.

      Respectfully,

      Isl Anne Champion


      Anne Champion


      Enclosures




              Be1J1ng • Brussels• Century c,ty • Dallas• Denver• Duba, • Frankfurt· Hong Kong• Houston • London• Los Angeles· Munich
                         New York• Orange County• Palo Alto• Pans• San Francisco• Sao Paulo• Singapore· Washington, DC
